Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’415 (JP2018-59415).

Regarding claim 1: JP’415 discloses a hydraulic oil control valve for a valve timing adjustment device, the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft that is a drive shaft or a driven shaft, the driven shaft being configured to selectively open and close the valve with a driving force transmitted from the drive shaft (figure 1), the hydraulic oil control valve being coaxially disposed with a rotational axis of the valve timing adjustment device and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source (5), the hydraulic oil control valve comprising: a tubular sleeve  (50,52); a spool (53) that has an end portion in contact with an actuator (75) and that is slidably moved by the actuator in an axial direction within the sleeve in a radial direction, wherein the sleeve includes: an inner sleeve  (50) disposed outside of the spool in the radial direction; and an outer sleeve  (52) defining therein an axial hole extending in the axial direction, the inner sleeve being inserted into the axial hole (6a), the outer sleeve is configured to be fixable to the end portion of the one shaft  (2a) by an axial force applied to the outer sleeve in the axial direction, the inner sleeve has an inner sleeve end portion (50c) that is an end portion of the inner sleeve in the axial direction away from the actuator, and the inner sleeve end portion extends beyond the outer sleeve away from the actuator in the axial direction (figure 1). 

Regarding claim 2: JP’415 discloses a space (6c,59) between the axial hole and the inner sleeve in the radial direction serves as a hydraulic oil supply passage (5), fluid communication between the hydraulic oil supply passage and the hydraulic oil supply source being established when the outer sleeve is fixed to the end portion of the one shaft, the axial hole has an axial hole end portion that is an end portion of the axial hole in 25 / 27the axial direction away from the actuator, and the hydraulic oil flows into the space through the axial hole end portion (figure 1).  

Regarding claim 3: JP’415 discloses the outer sleeve has a dimension in the axial direction that is smaller than that of the inner sleeve (figure 1).  

Regarding claim 4: JP’415 discloses the end portion of the one shaft defines a supply inlet (5) extending in a direction intersecting the axial direction, the hydraulic oil being supplied into the hydraulic oil control valve through the supply inlet (6c), and the inner sleeve end portion overlaps (59) with the supply inlet in the radial direction when the outer sleeve is fixed to the end portion of the one shaft (2).  

Regarding claim 5: JP’415 discloses a valve timing adjustment device comprising the hydraulic oil control valve (figure 1).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suganuma et al. (2017/0130621).

Regarding claim 1: Suganuma discloses a hydraulic oil control valve for a valve timing adjustment device, the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft that is a drive shaft or a driven shaft, the driven shaft being configured to selectively open and close the valve with a driving force transmitted from the drive shaft (figure 1), the hydraulic oil control valve being coaxially disposed with a rotational axis of the valve timing adjustment device and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source (8), the hydraulic oil control valve comprising: a tubular sleeve  (50,55); a spool (40) that has an end portion in contact with an actuator (44a) and that is slidably moved by the actuator in an axial direction within the sleeve in a radial direction, wherein the sleeve includes: an inner sleeve  (50) disposed outside of the spool in the radial direction; and an outer sleeve  (55) defining therein an axial hole extending in the axial direction, the inner sleeve being inserted into the axial hole (53), the outer sleeve is configured to be fixable to the end portion of the one shaft  (5) by an axial force applied to the outer sleeve in the axial direction, the inner sleeve has an inner sleeve end portion (53) that is an end portion of the inner sleeve in the axial direction away from the actuator (40), and the inner sleeve end portion extends beyond the outer sleeve away from the actuator in the axial direction (figure 1). 

Regarding claim 2: Suganuma discloses a space (5T) between the axial hole and the inner sleeve in the radial direction serves as a hydraulic oil supply passage (8), fluid communication between the hydraulic oil supply passage and the hydraulic oil supply source being established when the outer sleeve is fixed to the end portion of the one shaft, the axial hole has an axial hole end portion that is an end portion of the axial hole in 25 / 27the axial direction away from the actuator, and the hydraulic oil flows into the space through the axial hole end portion (figure 1).  

Regarding claim 3: Suganuma discloses the outer sleeve has a dimension in the axial direction that is smaller than that of the inner sleeve (figure 1). 

Regarding claim 4: Suganuma discloses the end portion of the one shaft defines a supply inlet  (8) extending in a direction intersecting the axial direction, the hydraulic oil being supplied into the hydraulic oil control valve through the supply inlet, and the inner sleeve end portion overlaps with the supply inlet in the radial direction when the outer sleeve is fixed to the end portion of the one shaft (figure 1).  

Regarding claim 5: Suganuma discloses a valve timing adjustment device comprising the hydraulic oil control valve (figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746